For the first time in his motion appellant seeks to invoke the law passed by the 39th Legislature, Chapter 49, forbidding the use of evidence which has been illegally obtained. The offense was committed and the case tried long before such law became operative, hence it has no application.
We would call attention to the fact that this question was in no manner raised on the trial. The record is silent as to whether the officers did or did not have a warrant. Under these circumstances we could make no application of the law now sought to be invoked even if it applied. As a reviewing court we must assume that the trial court was correct in admitting *Page 493 
evidence unless the contrary is made manifest by the party complaining.
The motion for rehearing is overruled.
Overruled.